Citation Nr: 0702037	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a respiratory, to 
include as secondary to Agent Orange exposure or a 
service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The medical evidence of record does not show that the 
veteran's colon cancer is related to military service.

3.  The medical evidence of record does not show a current 
diagnosis of a heart disorder related to military service.

4.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a respiratory disorder.

5.  Service connection is not in effect for any disorder.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A heart disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A respiratory disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure, 
or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in September 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and indicated private 
medical records have been obtained.  VA examinations have not 
been accorded the veteran, because there is no evidence that 
the veteran had any of these disabilities during service.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including cardiovascular disorders 
and colon cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  

Agent Orange

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed colon 
cancer, a heart disorder, and a respiratory disorder in 
service, to include as the result of exposure to Agent 
Orange.  The evidence of record reveals that the veteran 
served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is 
therefore presumed to have been exposed to herbicide agents, 
to include Agent Orange.  However, the medical evidence of 
record does not show a current diagnosis of a presumptive 
disorder under 38 C.F.R. § 3.309(e).  Consequently, the 
veteran does not have a disability that would warrant service 
connection on a presumptive basis based on Agent Orange 
exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Colon Cancer

The veteran's service medical records are negative for any 
diagnoses of colon cancer.

After separation from military service, a January 2001 
private medical report stated that the veteran had a 
carcinomatous mass at the rectal sigmoid junction.  

The medical evidence of record does not show that the 
veteran's colon cancer is related to military service.  The 
veteran's service medical records are negative for any 
diagnosis of colon cancer.  While the veteran has a current 
diagnosis of colon cancer, there is no medical evidence of 
record that this disorder was diagnosed prior to 2001, over 
30 years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back disorder).  Additionally, there is no medical 
evidence of record relating the veteran's colon cancer to 
military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed colon cancer is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed colon cancer is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, 
there is no medical evidence of record that relates the 
veteran's currently diagnosed colon cancer to military 
service.  Accordingly, service connection for colon cancer is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's colon cancer to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a heart disorder.

After separation from military service, a January 2001 
private medical report stated that the veteran had a history 
of a previous coronary artery stent placement.  The veteran 
denied a recent history of chest pain.  The report stated 
that the veteran was undergoing a cardiac work-up by his 
cardiologist to clear him for surgery.

An August 2001 letter from a private physician stated that 
the veteran had a history of heart disease.

The medical evidence of record does not show that any heart 
disorder is related to military service.  The veteran's 
service medical records are negative for any diagnosis of a 
heart disorder.  As noted above, the veteran's statements 
alone are not sufficient to prove that any diagnosed heart 
disorder is related to his military service.  Espiritu, 2 
Vet. App. at 495.  Accordingly, service connection for a 
heart disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current diagnosis of a heart disorder 
that is related to the veteran's military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Respiratory Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a respiratory disorder.

After separation from military service, a September 2001 
private medical report stated that on physical examination, 
the veteran's lungs were clear to auscultation.

A December 2001 private medical report stated that the 
veteran had clear lung fields.  A second December 2001 
private medical report stated that a computed axial 
tomography examination through the lung bases showed no 
pulmonary nodule or pleural effusion.

The medical evidence of record does not show that the veteran 
has been diagnosed with a respiratory disorder.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  The veteran's statements alone 
are not sufficient to prove that he has a current diagnosis 
of a respiratory disorder.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Here, the competent medical 
evidence does not show that the veteran has a current 
diagnosis of a respiratory disorder.  The Board notes that 
even if the veteran does have a current diagnosis of a 
respiratory disorder, there is no medical evidence of record 
that relates it to military service.  As such, service 
connection for a respiratory disorder is not warranted.

Additionally, although the veteran contends that his 
respiratory disorder is related to his heart disorder, as 
service connection is not in effect for any disability, to 
include a heart disorder, service connection for any 
respiratory disorder on a secondary basis is not warranted.  
38 C.F.R. § 3.310.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current diagnosis of a respiratory 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for colon cancer, to include as secondary 
to Agent Orange exposure, is denied.

Service connection for a heart disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a respiratory disorder, to include as 
secondary to Agent Orange exposure or a service-connected 
disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


